Name: Commission Regulation (EC) No 600/98 of 16 March 1998 amending Regulation (EC) No 589/98 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 EN Official Journal of the European Communities17. 3. 98 L 79/19 COMMISSION REGULATION (EC) No 600/98 of 16 March 1998 amending Regulation (EC) No 589/98 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regu- lation (EC) No 150/95 (2), and in particular Articles 3 (2) and 12 thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EC) No 589/98 (3); Whereas an error has been discovered in the Annex to this Regulation; whereas the Regulation in question should therefore be corrected; HAS ADOPTED THIS REGULATION: Article 1 The Annexes to Regulation (EC) No 589/98 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on 17 March 1998. At the request of the party concerned, shall apply on 14 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 387, 31. 12. 1992, p. 1. (2) OJ L 22, 31. 1. 1995, p. 1. (3) OJ L 77, 14. 3. 1998, p. 26. EN Official Journal of the European Communities 17. 3. 98L 79/20 ANNEX I Agricultural conversion rates ECU 1= 40,9321 Belgian and Luxembourg francs 7,54917 Danish kroner 1,98243 German marks 312,493 Greek drachmas 202,232 Portuguese escudos 6,68769 French francs 6,02811 Finnish marks 2,23273 Dutch guilders 0,796521 Irish punt 1 973,93 Italian lire 13,9485 Austrian schillings 167,525 Spanish pesetas 8,79309 Swedish kroner 0,695735 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 39,3578 Belgian and Luxembourg francs ECU 1 = 42,6376 Belgian and Luxembourg francs 7,25882 Danish kroner 7,86372 Danish kroner 1,90618 German marks 2,06503 German marks 300,474 Greek drachmas 325,514 Greek drachmas 194,454 Portuguese escudos 210,658 Portuguese escudos 6,43047 French francs 6,96634 French francs 5,79626 Finnish marks 6,27928 Finnish marks 2,14686 Dutch guilders 2,32576 Dutch guilders 0,765886 Irish punt 0,829709 Irish punt 1 898,01 Italian lire 2 056,18 Italian lire 13,4120 Austrian schillings 14,5297 Austrian schillings 161,082 Spanish pesetas 174,505 Spanish pesetas 8,45489 Swedish kroner 9,15947 Swedish kroner 0,668976 Pound sterling 0,724724 Pound sterling